Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Burks et al. (US 10686308 B1) teaches a sheath-bonding link box is provided, the sheath-bonding link box including a housing defining a sealed interior space, and a set of electrically conductive connectors extending through the housing between an exterior of the enclosure and the interior space. The set of connectors each has an internal portion positioned inside of the interior space and an external portion positioned outside of the housing. The internal portion of the connectors is electrically connectable to a functional link in the interior space, and the external portion of the connectors is dimensioned to be electrically connectable to a sheath-bonding lead. Letourneau (US 6358082 B1) teaches an electrical connector assembly includes a headshell with a first connector for terminating a plurality of electrical leads intended for mechanical and electrical connection with a mating second connector. An elongated latch member is freely received within a passage which extends between front and rear faces of the headshell and has first and second lateral sidewalls, the latch member being simultaneously movable by an external actuator longitudinally and laterally between a first retracted position interfering with connection of the first and second mating connectors and a second advanced position enabling connection of the first and second connectors. When returned to the first position, a grapnel blade on the latch member becomes lockingly engaged with a housing for the second connector. In this condition, the first and second connectors are mechanically and electrically connected. In the first position, the latch member lies proximate the second side wall and in the second position, it lies proximate the first side wall. 
Burks et al. and Letourneau either alone of in combination fail to teach the deformable body is disposed in the opening, a relative displacement between the first plate and the second plate is used to change a shape of the deformable body such that the deformable body closely fits the opening in order to block moisture and/or dust from entering into the opening, as required by claim 1; Burks et al. and Letourneau either alone of in combination also fail to teach an external connection wire, penetrating through the first plate, the deformable body and the second plate, as required by claim 5; Burks et al. and Letourneau either alone of in combination also fail to teach the relative displacement is used to change a shape of the deformable body such that the deformable body closely fits the opening in order to block moisture and/or dust from entering into the opening, as required by claim 10; and Burks et al. and Letourneau either alone of in combination also fail to teach operating the adjusting element to create a relative displacement between the first plate and the second plate, wherein the relative displacement is used to change a shape of the deformable body such that the deformable body closely fits the opening in order to block moisture from entering into the opening, as required by claim 14.
Claims 1-14 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844